Citation Nr: 1234272	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from December 1968 to June 1969, and active service from December 1990 to June 1991, from March 2003 to March 2004, and from November 2004 to June 2005.  A June 2005 DD Form 214 indicates that the Veteran had 34 years, 4 months, and 16 days of prior inactive service in the Missouri Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal was remanded for additional development in March 2011.

The Board's review of the record reflects medical evidence indicating allergic rhinitis.  The Board has considered whether to expand the issue of entitlement to service connection for sinusitis; however, given how consistently and narrowly this case has been construed by both the Veteran and the agency of original jurisdiction as being solely for sinusitis, the Board finds that referral of the issue of service connection for rhinitis is more appropriate.  As such, the issue of entitlement to service connection for allergic rhinitis is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There is no current diagnosis of hernia.

2.  Chronic sinusitis was not manifest in service; there is no current diagnosis of chronic sinusitis.

3.  Sleep apnea is related to service.



CONCLUSIONS OF LAW

1.  Hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  A September 2008 letter provided essentially the same information regarding the Veteran's claim for sinusitis.  

In April 2011 the Veteran was advised of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  VA examinations were conducted.  The Board finds that the most recent examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2011). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 


	Hernia

Review of the record reveals that the Veteran underwent surgery in August 1994 for acute diverticulitis.  In April 1995 the Veteran's provider noted that there was an umbilical hernia just to the left of the mid-line incision.  The hernia was repaired in November 1997.

In June 2003, while deployed, the Veteran was diagnosed with a hernia.  At that time he reported that he had experienced symptoms for a few weeks.  The provider noted a history of partial colectomy in 1994.  He indicated that there was a possible small defect in the superior one half of the incision with a slight protuberance during cough.  On the Veteran's return stateside, a provider assessed probable incisional hernia.  

On VA examination in January 2008, the examiner reviewed the Veteran's history.  The Veteran reported that he had an area that protruded when he coughed.  Examination revealed no organomegaly, and the abdomen was nontender.  The Veteran had an indurated, bulging area about one inch lateral to the midline incision which was slightly cephalad from the umbilicus.  It bulged more when he coughed.  The diagnosis was abdominal wall hernia.  The examiner did not provide an opinion regarding the etiology of the hernia, or indicate whether such was related to disease or injury during active service.  

In January 2010 the Veteran stated that he developed a hernia lifting tires and wheels during active duty in 2003.  He noted that he was sent home for repair of the hernia.

In a February 2010 statement, a former colleague of the Veteran's stated that he was aware that the Veteran had been diagnosed with a hernia while they were deployed together to Al Udeid Air Base from March 2003 to September 2003.

In March 2011 the Board determined that the January 2008 VA examination was not adequate, and remanded for an additional examination.

On VA examination in June 2011 the Veteran's history was again reviewed.  The Veteran reported that he had concerns that another hernia had developed.  He indicated that it had not been treated because his primary care physician had told him not to worry about it because he did not have significant symptoms.  He related that he felt a bulge just to the left of the midline scar from his previous abdominal surgery.  He noted that he felt it only when straining or lifting something heavy.  He stated that there was otherwise no pain or  any other symptom related to the possible hernia.  On physical examination the examiner indicated that he did not feel a hernia; he noted that he instructed the Veteran to strain by performing a partial sit-up but that no hernia was appreciated.  The examiner noted that the area felt about the same as on the right, with just slightly more prominence of the abdominal musculature in the area indicated by the Veteran on the left.  He noted that he carefully palpated the entire area and did not appreciate a hernia in that location or anywhere along the incision.  He concluded that there was no evidence of palpable hernia and an absence of symptoms suspicious for hernia.

Upon careful review of the record, the Board has concluded that service connection for hernia is not warranted.  In that regard, while the service treatment records show that the Veteran underwent repair of a hernia during active duty in 2003 and reports some symptoms suspicious for hernia, there is no current medical evidence of hernia based on the most recent VA examination.  In fact, the Veteran has specifically stated that he has received no current treatment.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a hernia that is related to service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, he has reported symptoms that he feels might be a new hernia.  As noted, however, VA examination failed to confirm the presence of a hernia.  While the Board is sympathetic to his assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the clinical findings of a competent health care provider.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In summary, there is no credible evidence establishing a current hernia.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

	Sinusitis

Service treatment records reflect that the Veteran was treated for an upper respiratory infection in November 2000.  In June 2003 he reported exposure to dust.  During post-deployment evaluation in December 2003 he reported that he had been exposed to sand and dust.  An incidental finding of sinusitis is noted on an MRI report in April 2005.  

In August 2008 the Veteran argued that his maxillary sinusitis was due to many trips to Southwest Asia.  

In January 2010 the Veteran stated that his sinuses were affected by several dust storms while he was serving in Desert Storm.  He indicated that he noticed nasal problems at that time, and that sinusitis was still a problem.  

On VA examination in June 2011, the Veteran's history was reviewed.  The examiner noted that current X-rays were negative for significant clouding or opacification, fluid level, and mass lesion of the paranasal sinuses.  Impacted wisdom teeth were demonstrated.  The examiner concluded that there was no evidence of a current or chronic sinusitis or other sinus condition based on the absence of current or chronic symptoms of sinusitis and normal physical examination and imaging results.  He noted that the Veteran's sinus symptoms were fully explained by allergic rhinitis and the pressure he felt when wearing his CPAP mask.  He also noted that impacted wisdom teeth were not related to the condition.

Having considered the record, the Board has concluded that service connection for sinusitis is not warranted.  In that regard, while the service treatment records show that the Veteran was treated for an upper respiratory infection in November 2000, they are negative for a diagnosis of chronic sinusitis.  In fact, the Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has chronic sinusitis that is related to service, to include exposure to dust and sand therein.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Rather, he has reported that he had nasal problems related to his time in Southwest Asia.  As noted, however, VA examination failed to confirm the presence of sinusitis.  Rather, the examiner concluded that there was no evidence of current or chronic sinusitis, and that the Veteran's symptoms were fully explained by allergic rhinitis and pressure from his CPAP mask.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer. 

In summary, there is no credible evidence establishing current chronic sinusitis.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 

	Sleep Apnea

As an initial matter, the Board observes that the Veteran has had various periods of active service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, there is no indication that sleep apnea was noted prior to any of the Veteran's periods of active duty.  Accordingly, he is to be presumed sound for each period of active service.

Service treatment records reflect that the Veteran intermittently endorsed trouble sleeping, but did not elaborate.  In August 1994 he reported that he had been tested for sleep apnea but that the results were negative.  Included in these records is a May 2007 letter from a private physician indicating that the Veteran should not go without treatment during deployment.  In May 2007 an Air Force provider indicated that the Veteran had been placed on profile due to obstructive sleep apnea.  In November 2007 the Veteran requested a waiver that would allow him to deploy; it was denied.

A private treatment record dated in February 2005 indicates that the Veteran was a new patient.  His wife related that he snored a lot.  A November 2005 record indicates that the Veteran's wife was advised of sleep study results and that the Veteran would need a CPAP machine.  An April 2006 record indicates that the Veteran had sleep apnea and used a CPAP mask.  

On VA examination in January 2008, the Veteran reported snoring and progressive apnea for two to three years prior to diagnosis in 2005.  The examiner noted that the Veteran had been placed on a CPAP machine on diagnosis and had used it since.  The diagnosis was sleep apnea.  The examiner stated that the Veteran's sleep apnea was the same at he was diagnosed with and treated for in service.  

In January 2010 the Veteran stated that sleep apnea was not discovered while he was on active duty, but that he did have sleeping problems for several years.  He noted that he was forced out of service because of his sleep apnea.

On VA examination in June 2011, the Veteran reported that he first became aware of problems when his wife told him that he snored a lot.  He noted that when she told him this, he was on active duty orders.  He recalled that her complaint led to a sleep study and that he was put on a CPAP soon after that.  The examiner indicated that a November 2005 medical record indicated that the Veteran had been notified of the results of a sleep study and that he needed a CPAP machine.  He noted that a sleep study in 1994 was normal.  He also noted that in the 1980s the Veteran's weight was recorded in the 170-180 range, that it was recorded as 190 pounds in 1998, and that his current weight was 226 pounds.  He stated that the Veteran had a steady progressive weight gain from 137 pounds in 1968 to over 220 pounds in the 2000s.  The Veteran was unable to recall when he was first observed to have episodes of apnea during sleep but confirmed a decades' long history of snoring.  The examiner noted that there were no other sleep studies performed between the 1993 or 1994 study and the 2005 study; he concluded that the Veteran developed sleep apnea at some time between the two studies.  He acknowledged that the Veteran had some symptoms of sleep apnea in the 1990s prior to the negative sleep study, and stated that the onset of snoring was not useful in determining the onset of sleep apnea.  He indicated that sleep apnea was a condition that almost always developed slowly over years or decades and that it was generally not possible to state an actual onset date unless it was due to sudden anatomical change or a structural issue of the airway with a known onset date; he concluded that the Veteran did not fall into that category.  He pointed out that there was no documentation regarding when the apneic episodes were first observed and the Veteran's  history regarding that question was vague.  He concluded that there was no evidence that the Veteran's sleep apnea was related to any disease or injury during active duty.  He indicated that the most significant risk factor for the Veteran was obesity, that obesity developed gradually over many years, and that the Veteran first met the criteria for obesity in the 1990s.  He concluded that the most likely time of onset was in the late 1990s when the Veteran gained significant weight.

Having carefully reviewed the record, and resolving all doubt in favor of the Veteran, the Board concludes that service connection is warranted for sleep apnea.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Here, the June 2011 VA examiner described the difficulty in determining onset of sleep apnea, noting that it was a condition that almost always developed slowly over years or decades.  The Veteran and his wife have competently related that he has a decades' long history of snoring, and the Veteran has reported that he had experienced sleep problems for years.  The record reflects that the Veteran sought treatment from a private provider in February 2005 when he was on active duty.  At that time, he and his wife reported his problems with snoring.  This led to a sleep study; the private provider's notes indicate that the Veteran was advised of the sleep apnea diagnosis in November 2005, and subsequent notes indicate that he was prescribed a CPAP machine.  

The reasonable doubt doctrine requires that there be a "substantial doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102 (2011); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In light of the evidence showing complaints during active duty, and the subsequent initial diagnosis of sleep apnea within five months of separation, the Board finds that the evidence is in relative equipoise with respect to the question of whether sleep apnea was manifest in service.  As such, service connection for sleep apnea is granted.  



ORDER

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


